Citation Nr: 0105118	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent to manage his own affairs 
without limitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to May 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The evidence does not show that the veteran lacks the mental 
capacity to contract or to manage his affairs, including 
disbursement of funds, without limitation.


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 
U.S.C.A. § 5502 (West 2000); 38 C.F.R. §§ 3.353, 13.55, 13.58 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was granted service connection for schizophrenia 
in a rating action in February 1972 and a 30 percent rating 
was assigned.  He was admitted to a VA hospital in April 
1975.  It was reported that he was confused, disoriented, 
depressed and admitted auditory hallucinations.  His ability 
to concentrate was poor.  Insight and judgment were altered.  
He was considered unemployable and incompetent.  In a rating 
action in May 1975, the veteran was rated incompetent for VA 
purposes.

In May 1976 a report was received from a VA hospital which 
indicated that the veteran was competent.  In a rating action 
in August 1977, he was rated competent for VA purposes.

The veteran was hospitalized at a VA facility from December 
1991 to January 1992.  He was agitated and combative.  He was 
alert, oriented, coherent, relevant and cooperative.  He had 
grandiose delusions and ideations.  He was considered 
incompetent at the time of admission, but by the time of his 
discharge from the hospital he was considered competent.  

A medical report dated in April 1992 reveals that the veteran 
was exhibiting manic behavior and was considered incompetent.  
In July 1992 the veteran was admitted to a VA hospital.  He 
was described as catatonic, inappropriate, withdrawn and 
unable to look after his basic needs without supervision from 
others.  Thought processes were described as confused.  He 
was considered incompetent.  

In a report dated in February 1993, it was indicated that the 
veteran had poor memory, insight and judgment.  He was 
considered incompetent.  The current rating on the Global 
Assessment of Functioning (GAF) Scale was 20 - 30.

In a rating action in March 1993, the RO proposed that the 
veteran be rated incompetent.  In a statement dated in April 
1993 the veteran indicated that he did give some of his money 
to those he considered less fortunate, but he asserted that 
he paid his bills and kept a positive balance.  

A field examiner visited the veteran at the personal care 
home where he lived in July 1993.  The veteran was able to 
provide information concerning his income and expenses and he 
showed the examiner several bank statements which appeared to 
be in line with normal expenses.  The examiner concluded that 
there was nothing to indicate that the veteran was 
incompetent.

In a rating action in August 1993, the RO continued to rate 
the veteran as competent.

On VA examination in November 1993, the veteran was alert, 
pleasant and cooperative.  He was oriented to time and memory 
was intact.  The examiner concluded that he was competent.  

On VA examination in January 1994, it was indicated that the 
veteran was hospitalized.  He was admitted to the hospital 
for control of depression.  Examination revealed that a fair 
amount of psychomotor retardation.  He reported that the 
supervisor of the home in which he lived helped him manage 
his money.  His stream of thought was slowed.  Content of 
thought was consistent with severe depression.  His mood was 
consistent with anxiety.  Affect was appropriate.  Judgment 
and insight were limited.  The examiner concluded that he was 
not competent to handle his funds.  

In a rating action in January 1994, the RO proposed that the 
veteran be rated incompetent.  In a statement dated in April 
1994 a VA psychiatrist concluded that the veteran was not 
competent.  In a rating action in May 1994, the RO rated the 
veteran incompetent.

A field examiner interviewed the veteran by telephone in June 
1994.  The examiner reported that the veteran was able to 
provide information about his income and expenses.  He 
indicated that he was paying his own bills.  The field 
examiner offered his opinion that the veteran was competent.

The veteran was scheduled for a VA examination in November 
1994, but did not report.

The veteran was hospitalized at a VA facility from March to 
May 1995.  He stated that he came to the hospital to visit 
his friends and to meet with Jesus Christ who appeared to the 
veteran there.  He was very uncooperative and 
uncommunicative.  Examination revealed that he was coherent 
and rational.  He was suspicious, argumentative and showed a 
tendency to become irritable, loud and aggressive.  He 
reported hearing the voice of Jesus Christ all the time.  
Thought processes were disorganized.  He was irrational, had 
no insight and his judgment was grossly impaired.  He was 
oriented in all spheres.  With medication his thought 
processes improved.  He was able to converse rationally and 
control his impulsive behavior.  At the time of discharge he 
was much improved.  He was considered incompetent and 
unemployable.  

On VA examination in September 1998, the veteran was alert 
and oriented.  His spoken language was fluent, coherent, and 
generally goal directed, though his language was in the fast 
normal range generally, at times it seemed a bit pressured.  
He did not exhibit any latency in responding.  He cooperated 
and in general, his  motivation was adequate. There were 
topic areas about which he did not wish to talk, or about 
which he asserted he was unable to remember.  He made 
generally good eye contact and his social skills were 
adequate.  His affect was generally bright, though anger 
about his prior psychiatric treatment, the- legal system, his 
adjudication of being incompetent, etc did cause him to 
manifest some irritation.  However, this was always within 
normal limits.  He smiled frequently, and joked at  times.  
He made some comments about his hope, that the examiner's 
exposure to his psychotic and/or socially unacceptable 
behavior while he was last hospitalized did not influence the 
examiner's judgment.  He reported ongoing anxiety and some 
restlessness.  He denied any symptoms of depression and 
denied common symptoms of psychosis.  He denied that he had 
been suicidal or wishing to harm anyone else in recent 
months.  He did admit harming himself at the date of his last 
inpatient admission.  He did not report any other impulse 
control problems.  He was unclear about his legal situation.  
His  insight and judgment were impaired.  For example, he 
dismissed the lengthy history of noncompliance and the 
resultant medical decision to utilize at depot medication 
rather than oral medication.  In addition, his desire to 
manage his own money when he has shown a repeated history of 
past difficulty in doing so indicates that his judgment is 
still somewhat impaired.  He was unable effectively to "play 
the devil's advocate" and make a case against his managing 
his money.  Axis I diagnosis was schizoaffective disorder, 
chronic.   The current rating on the GAF Scale was 40. 

The examiner concluded that this veteran was not competent to 
manage his funds.  While the physician noted that the veteran 
did not have any evident cognitive impairment that would 
prevent from adequately managing his money, his degree of 
psychiatric instability was such that he was unlikely to be 
able to do so effectively for any prolonged period of time.  
The physician also opined that veteran's past pattern of this 
instability, exacerbated by his lack of treatment compliance 
and limited insight, made the probability low that the 
veteran would be able to manage his funds effectively.  Based 
on this veteran's past pattern of psychiatric problems, the 
examiner believed that an extended period of stability would 
be needed before this veteran could be permitted to manage 
his own funds. 

In a rating action in October 1998, the RO continued to rate 
the veteran as incompetent.

In a letter dated in March 1999, three VA health care 
professionals who had been treating the veteran reported that 
for six months he had been compliant with all aspects of his 
out-patient treatment plan.  He had been managing well the 
allowance that had been provided to support him and had saved 
some money for future goals.  He had been free from any legal 
difficulties.  The health care professionals concluded that 
the veteran had demonstrated that he was competent to handle 
his own funds.  

In a letter dated in May 1999 an attorney who reported that 
he had represented the veteran in various matters stated that 
the veteran had been compliant with medication and involved 
in a treatment plan for six months.  The attorney offered the 
opinion that the veteran had demonstrated that he was 
competent to handle his own funds.

In a rating action in May 1999 the RO to rated the veteran as 
competent.

The veteran was hospitalized at a VA facility in July 1999 
after breaking glasses and trashing his apartment.  He 
reportedly was upset with his girlfriend.  He was found 
running naked through the parking lot and was brought to the 
hospital by police.  Examination revealed that he was 
agitated and very demanding.  Speech was pressured with 
flight of ideas and marked looseness of association.  He was 
aware that he was suffering from a manic exacerbation.  He 
was religiously preoccupied.  He denied hallucinations.  
Affect was labile.  Mood was upset and angry.  He was fearful 
that his money would be taken away from him.  Insight and 
judgment were impaired.  Memory was grossly intact.  it was 
indicated that his condition had become unstable following 
his refusal to continue Haldol Diaconate injections.  The 
injections were resumed and he became calm and cooperative.  
Insight and judgment improved.  He was still considered to be 
incompetent.  The diagnosis was schizo-affective disorder.  
The current rating on the Global Assessment of Functioning 
Scale was 30.  The highest GAF for the last year was 25.

In a letter dated in July 1999 a VA physician indicated that 
the veteran should be rated incompetent until he could show 
for an extended period of time that he would be compliant 
with his treatment plan including taking all of his 
medication.

In a rating action in July 1999 the RO proposed the veteran 
be rated incompetent.  

The veteran was seen at a VA out-patient clinic in August 
1999 and reported that he had been compliant with his 
medication.  He reported poor sleep and felt that the VA 
staff had a vendetta against him.

The veteran was rated incompetent in a rating decision dated 
in July 1999.

In a letter dated in December 1999 the veteran's landlord 
reported that he had rented to the veteran for five months 
and he always paid his rent on time.  He also related that 
the veteran had purchased a used vehicle which seemed to be 
within his budget.  

Legal Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that pertinent 
treatment records have been associated with the record, and 
the veteran has undergone examination to obtain a current 
evaluation of his mental status.  Moreover, the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready for appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a) (2000).

The Veterans Services Officer is authorized to select and 
appoint (or in the case of a court-appointed fiduciary, to 
recommend for appointment) the person or legal entity best 
suited to receive Department of Veterans Affairs benefits in 
a fiduciary capacity for a beneficiary who is mentally ill 
(incompetent) or under legal disability by reason of minority 
or court action, and beneficiary's dependents.  Authorized 
payees include: (1) The beneficiary (Sec. 13.56(c)); (2) The 
beneficiary under supervision (supervised direct payment) 
(Sec. 13.56 (a) and (b)); (3) The wife or husband of an 
incompetent veteran (Sec. 13.57); and (4) The legal custodian 
of a beneficiary's Department of Veterans Affairs benefits 
(Sec. 13.58).  38 C.F.R. § 13.55 (2000).

The Veterans Services Officer is authorized to make 
determinations as to the person or legal entity to be 
appointed legal custodian to receive Department of Veterans 
Affairs payments on behalf of a beneficiary who is 
incompetent or under legal disability by reason of minority 
or court action.  In the absence of special circumstances, 
the person or legal entity to be appointed legal custodian 
will be the person or legal entity caring for and/or having 
custody of the beneficiary or the beneficiary's estate.  
Department of Veterans Affairs benefits may be paid to a 
legal custodian subject to the following conditions:  (1) The 
Veterans Services Officer has determined that it would be in 
the best interests of the beneficiary to appoint a legal 
custodian.  (2) The proposed legal custodian is qualified to 
administer the benefits payable and will agree to:  (i) apply 
the benefits paid for the best interests of the beneficiary, 
(ii) invest surplus funds as provided by Department of 
Veterans Affairs regulations, (iii) furnish, upon request, 
evidence of compliance with agreement as to usage and 
investment of Department of Veterans Affairs benefits, and 
(iv) inform the Veterans Services Officer of any change in 
the beneficiary's estate or any other circumstances that 
might affect entitlement or the manner in which payments are 
to be made.  38 C.F.R. § 13.58 (2000).

In this case, the Board finds that there is reasonable doubt 
as to whether the veteran lacks the mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds.  Over recent years, medical opinion 
has differed as to whether the veteran was competent to 
manage his own funds.  At one time, there was indication that 
the veteran was giving away money to inappropriate 
recipients; more recently, however, there has been no 
indication that that is the case.  The veteran has shown a 
tendency to stop taking medication which results in a flair 
up of manic symptomatology, but even during such episodes, 
improper management of his funds has not been demonstrated.  
He has become aggressive, agitated and destructive during 
such episodes; however, a primary standard for determining 
competency (as established by clear regulatory language) is 
his ability to manage his affairs and to properly disburse 
funds.  While it is clear that it would be in the veteran's 
best interests to comply with his treatment program, 
compliance, or lack thereof, does not appear to be a factor, 
in this case, in determining whether he is competent to 
manage his own funds.  The above-cited regulations provide a 
presumption in favor of competency; the Board finds that such 
presumption has not been rebutted in this case.  Accordingly, 
the Board must conclude that the veteran is competent to 
manage his own affairs without limitation in this case.


ORDER

As the veteran is deemed competent to manage his own affairs 
without limitation, the benefit sought on appeal is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

